Case 0:19-cv-62006-CMA Document 13 Entered on FLSD Docket 09/16/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-62006-CIV-ALTONAGA/Seltzer

  RYAN TURIZO,

         Plaintiff,
  v.

  PPF AMLI 5971 TOSCANA DRIVE, LP,

        Defendant.
  ____________________________________/

                                                ORDER

         THIS CAUSE came before the Court sua sponte. On August 30, 2019, the Court entered

  an Order [ECF No. 7] requiring the parties to prepare and file a joint scheduling report, certificates

  of interested parties, and corporate disclosure statements by September 13, 2019. To date, the

  parties have not filed certificates of interested parties or corporate disclosure statements, nor have

  they filed a joint scheduling report or requested an extension of time within which to do so.

  Accordingly, it is

         ORDERED AND ADJUDGED that the parties shall comply with the August 30, 2019

  Order [ECF No. 7] by September 18, 2019, failing which the case will be dismissed without

  prejudice and without further notice.

          DONE AND ORDERED in Miami, Florida, this 16th day of September, 2019.



                                                        __________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
